Exhibit 10.12



Loan Number: 1011175-0


FIRST AMENDMENT TO SEVEN-YEAR TERM LOAN AGREEMENT


THIS FIRST AMENDMENT TO SEVEN-YEAR TERM LOAN AGREEMENT (this “Amendment”) is
dated as of November 3, 2014, by and among PREIT ASSOCIATES, L.P., a Delaware
limited partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”; together with PREIT, each individually, a “Borrower” and
collectively, the “Borrower”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a
Pennsylvania business trust (the “Parent”), each of the LENDERS (as defined
below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Administrative Agent”).


WHEREAS, the Borrower, the Parent, each of the financial institutions initially
a signatory thereto together with their assignees pursuant to Section 11.6.(b)
(the “Lenders”), and the Administrative Agent have entered into that certain
Seven-Year Term Loan Agreement dated as of January 8, 2014 (as amended and in
effect immediately prior to the date hereof, the “Term Loan Agreement”); and


WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to amend certain provisions of the Term Loan Agreement on the terms and
conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Term Loan Agreement.


Section 2.    Specific Amendments to Term Loan Agreement. Upon the effectiveness
of this Amendment, the parties hereto agree that the Term Loan Agreement shall
be amended as follows:


(a)    The Term Loan Agreement is amended by restating the definition of
“Commitment Termination Date” set forth in Section 1.1. in its entirety as
follows:


“Commitment Termination Date” means the earlier of (a) April 8, 2015, and (b)
the date on which the Commitments have been terminated or reduced to zero.


(b)    The Term Loan Agreement is amended by restating the last sentence of
Section 3.5.(b) of the Term Loan Agreement in its entirety as follows:


Such fee shall be computed on a daily basis and payable in arrears on April 1,
2014, July 1, 2014, October 1, 2014, January 1, 2015, April 1, 2015, and on the
Commitment Termination Date.


Section 3.    Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Parent, the Administrative Agent and each of the Lenders; and






--------------------------------------------------------------------------------



(b)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


Section 5.    Representations. Each Borrower and the Parent represent and
warrant to the Administrative Agent and the Lenders that:


(a)    Authorization. The Parent and each Borrower has the right and power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Term Loan
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
signatory of the Parent and each Borrower or a general partner of such Borrower,
as applicable, and both this Amendment and the Term Loan Agreement, as amended
by this Amendment, are legal, valid and binding obligations of the Parent and
each Borrower and are enforceable against such Persons in accordance with their
respective terms, except as the same may be limited by bankruptcy, insolvency,
fraudulent conveyance and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or in
the Term Loan Agreement may be limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by the Parent and
each Borrower of this Amendment and the performance by the Parent and each
Borrower of this Amendment and the Term Loan Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or any other Subsidiary; (ii)  result in a breach of
or constitute a default under the declaration of trust, certificate or articles
of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Administrative Agent for the benefit of
the Lenders.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof, nor will exist immediately after giving effect to this
Amendment.


Section 6.    Reaffirmation of Representations. The Parent and each Borrower
hereby certify that as of the date hereof the representations and warranties
made or deemed made by the Parent and each Borrower to the Administrative Agent
and the Lenders in the Term Loan Agreement and the other Loan Documents to the
Parent or Borrower is a party are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation and warranty is true and correct in all respects)
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case, such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.


Section 7.    Certain References. Each reference to the Term Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment. This Amendment is a Loan Document.
 



- 2 -
                

--------------------------------------------------------------------------------



Section 8.    Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
(including the reasonable fees and disbursements of counsel to the
Administrative Agent) incurred in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.


Section 9.    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.


Section 11.    Effect. Except as expressly herein amended, the terms and
conditions of the Term Loan Agreement and the other Loan Documents remain in
full force and effect. The amendments contained in Section 2 hereof shall be
deemed to have prospective application only. The Term Loan Agreement is hereby
ratified and confirmed in all respects. Nothing in this Amendment shall limit,
impair or constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Term Loan Agreement or any other
Loan Document.


Section 12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


[Signatures commence on next page]







- 3 -
                

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Seven-Year Term Loan Agreement to be executed by their authorized officers all
as of the day and year first above written.














PREIT ASSOCIATES, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Senior Vice President, Capital Markets & Treasurer


PREIT-RUBIN, INC.




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Senior Vice President, Capital Markets & Treasurer




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Senior Vice President, Capital Markets & Treasurer


















[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By: /s/ D. Bryan Gregory
Name: D. Bryan Gregory
Title: Director






























































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




CAPITAL ONE, NATIONAL ASSOCIATION




By: /s/ Michael J. Vergura, Jr.
Name: Michael J. Vergura, Jr.
Title: Vice President
































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




MUFG UNION BANK, N.A. (formerly known as Union Bank,
N.A.)




By: /s/ Andrew Romanosky
Name: Andrew Romanosky
Title: Vice President






























































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to First Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




MANUFACTURERS AND TRADERS TRUST COMPANY




By: /s/ Michael J. DiSanto
Name: Michael J. DiSanto
Title: Vice President






































































